UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-4507


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

CYNTHIA LEMON,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. J. Michelle Childs, District Judge.
(3:14-cr-00760-JMC-4)


Submitted:   July 21, 2016                 Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


John E. Duncan, Lexington, South Carolina, for Appellant. John C.
Potterfield, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cynthia Lemon pled guilty, pursuant to a plea agreement, to

conspiracy to commit bank and wire fraud, in violation of 18 U.S.C.

§ 1349 (2012).         The district court sentenced Lemon to 57 months’

imprisonment         and   ordered      her   to     pay    restitution     and       forfeit

property.        Counsel        has   filed    a    brief     pursuant     to    Anders       v.

California,      386 U.S. 738     (1967),     stating     that    there        are    no

meritorious grounds for appeal but questioning whether Lemon’s

sentence is reasonable.               Lemon was advised of her right to file a

supplemental brief, but she has not done so.

       We     review       a   sentence       for    procedural      and        substantive

reasonableness under a deferential abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Berry, 814 F.3d 192, 194-95 (4th Cir. 2016).                              In determining

whether a sentence is procedurally reasonable, we consider whether

the district court properly calculated the defendant’s advisory

Sentencing Guidelines range, gave the parties an opportunity to

argue   for     an    appropriate         sentence,        considered     the    18    U.S.C.

§ 3553(a) (2012) factors, selected a sentence based on facts that

were    not    clearly         erroneous,     and     sufficiently        explained          the

selected      sentence.           Gall, 552 U.S.    at   49-51.         Only    after

determining that a sentence is procedurally reasonable will we

consider its substantive reasonableness, “tak[ing] into account

the totality of the circumstances.”                        Id. at 51.      “Any sentence

                                              2
that is within or below a properly calculated Guidelines range is

presumptively [substantively] reasonable.                Such a presumption can

only be rebutted by showing that the sentence is unreasonable when

measured     against     the    18    U.S.C.     § 3553(a)     factors.”          United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014) (citation

omitted).

      Our    review      of    the    sentencing       transcript           revealed    no

procedural sentencing errors, and we conclude that Lemon has not

rebutted the presumption that her within-Guidelines sentence is

substantively       reasonable.            Additionally,     in    accordance          with

Anders, we have reviewed the remainder of the record in this case

and have found no meritorious grounds for appeal.                           We therefore

affirm the district court’s judgment.

      We note, however, that the order of forfeiture is inaccurate.

The restitution amount ordered at sentencing was $40,813.09, but

the   figure      reported     in    the    forfeiture     order       is    $40,815.09.

According to the court’s findings at sentencing, the restitution

amount is correct, and we therefore remand for correction of the

forfeiture order.

      This court requires that counsel inform Lemon, in writing, of

her right to petition the Supreme Court of the United States for

further review.        If Lemon requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel     may   move   in    this    court     for   leave      to    withdraw       from

                                             3
representation.        Counsel’s motion must state that a copy thereof

was served on Lemon.        We dispense with oral argument because the

facts   and   legal     contentions    are   adequately    presented    in   the

materials     before    this   court   and   argument    would   not   aid   the

decisional process.

                                                        AFFIRMED AND REMANDED




                                        4